Ames, J.
The St. of 1869, c. 415, § 35, provides that the delivery of intoxicating liquors, under certain circumstances, shall be deemed primâ facie evidence of a sale. It having been argued on behalf of the prosecution that such liquors had been sold and used, and were kept for sale on the defendant’s premises, it became necessary for the court to instruct the jury, among other things, as to the legal and proper proof of sale. The only objection relied upon by the defendant to the judge’s charge was his refusal to instruct the jury that there was no such evidence of delivery as to bring the case within the provision of the statute above referred to. But there is nothing in any statute that declares that such shall be the only evidence of a sale, or that attaches to it any special or peculiar importance. The fact that a person sells liquor at a given place may be proved by circumstantial evidence. The manner in which the place was fitted up, the furniture and liquors found there, the number of persons about the premises, the character and condition of the persons so found, are all of them circumstances having a tendency to show that on the occasion in question the defendant was engaged in the sale of liquors. Commonwealth v. Van Stone, 97 Mass. 548. Commonwealth v. Berry, 109 Mass. 366. Commonwealth v. Dearborn, Ib. 368. It does not appear from the bill of exceptions that the statute presumption arising from the act of delivery was relied upon by the prosecution. It was therefore unnecessary to give *35the instruction requested by the defendant. As the instructions were in all other respects unobjectionable, the

Exceptions are overruled.